Title: To George Washington from Peter Van Rensselaer, 1 January 1781
From: Van Rensselaer, Peter
To: Washington, George


                        
                            Sir
                            Albany 1 Jany 1781
                        
                        The Inclosed is my Return for the month of December since my last monthly Return. I have the honour to be
                            most Respectfully Your Excellencies Most Obedient Servant
                        
                            P. Van Rensselaer
                            Public Storekeeper
                        
                    